PER CURIAM.
In entering the judgment in this case, the allowance -of costs on appeal was inadvertently omitted. The court is of the opinion that appellants are entitled to recover their costs of appeal. Under provisions of our rule 31 (4), costs are not allowed for or against the United States. The other appellees should not be penalized in this respect.
It is therefore ordered that the judgment herein be amended by allowing costs of appeal to appellants to be taxed one-third against Louisiana National Bank of Baton Rouge, assignee of the Fluker Gravel Company and one-third against St. Paul Fire & Marine Insurance Company, intervener as subrogee of the United States. One-third of the costs of appeal to be not taxed at all.